536 So. 2d 136 (1988)
William ROBINSON
v.
STATE.
3 Div. 922.
Court of Criminal Appeals of Alabama.
July 19, 1988.
On Return to Remand November 23, 1988.
Everette A. Price, Jr., Brewton, for appellant.
Don Siegelman, Atty. Gen., and J. Thomas Leverette, Asst. Atty. Gen., for appellee.
TAYLOR, Judge.
William Robinson was sentenced to three 15-year sentences in Mobile County in 1983, to run concurrently. In 1987, he received another 15-year sentence to run concurrently with the 1983 sentences. He *137 claims that he had a plea-bargain agreement that provided that all four sentences were to be counted as beginning at the same time. He petitioned for writ of habeas corpus in Escambia County, in which county he is incarcerated. The circuit judge for Escambia County, the Honorable Joseph B. Brogden, granted the state's motion to dismiss and denied the habeas corpus petition.
Rule 20.5, Ala.Temp.R.Crim.P., states: "Petitions filed under this rule shall be filed in and decided by the court in which the petitioner was convicted." The public defender's brief addresses only the merits of the issues. The state urges that this case be remanded to the trial court with directions that it be transferred in compliance with Rule 20.5. We agree. This case is remanded to the trial court for transfer.
REMANDED WITH DIRECTIONS.
All the Judges concur.

ON RETURN TO REMAND
TAYLOR, Presiding Judge.
This cause having been transferred in accordance with our order of July 19, 1988, this appeal is moot. It is hereby dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.